McFarland, J.
The plaintiff, Murray, brought this
action as assignee of Daniel T. Woodman, an insolvent debtor. The complaint avers that within one month before the filing of the petition (in involuntary insolvency), against Woodman, he did, in contemplátion of insolvency, etc., assign, transfer, etc., to the defendant, White, certain personal property, consisting principally of sheep, with a view of giving a preference, etc. The value of the property is alleged to have been $15,815, for which sum, with damages, judgment is prayed. The jury found a verdict for two thousand two hundred and fifty dollars, and plaintiff, being dissatisfied with the amount, appeals from the judgment, and from an order denying a new trial.
ifor several years prior to the alleged fraudulent transfer, the said Woodman and the defendant, White, had been engaged in the business of sheep-raising. There were several distinct flocks of sheep kept on several different ranges in Humboldt and Trinity counties, in some of which Woodman and White were jointly interested; others were owned by one or the other individually. Their business affairs and accounts, as between themselves, were very much confused, and the evidence was conflicting as to what their real relations were with respect to those sheep, in which they were, in some way, jointly interested. And the main point made by appellant is, that the court erred in giving certain instructions .to the jury on the subject of partnership. The *121objection urged is, not that the instructions do not state the law correct^, but that there was no evidence to support the theory or fact on which they were based,—that is, that there was no evidence on the subject of partnership. But an examination of the record certainly does show that there was considerable evidence tending to showa partnership relation between the parties as to some of the sheep. Indeed, the appellant himself asked the court to give an instruction on the subject of partnership, and the court, at his request, did give instruction No. 7 on that subject. And it is apparent from appellant’s brief that his main objection to the instructions of the court on this point is, that they “ placed too prominently before the jury the law applicable to partnership relations.” But that would be an unsubstantial ground for the reversal of a judgment, unless in a case much more extreme in that respect than the one at bar. We think, therefore, that the judgment should not be reversed on account of the instructions about partnership.
We do not think that there was any error in the charge about a lease by White to Woodman. The objection seems to be that it was not applicable, because White, in appellant’s view, must be held as claiming all the property under a bill of sale from Woodman to him, dáted August 3, 1885. But that bill of sale purported to sell and transfer only the “right and interest ” which Woodman had in any or all of the sheep; and the jury evidently found what that interest was, and its value, and gave plaintiff a verdict therefor.
We see no objection to any of the other instructions. They were full, and, considering them all together, we think that they stated the law of the case very clearly and correctly, and certainly not unfairly to plaintiff.
There are two or three points alluded to in appellant’s brief about alleged errors committed in admitting evidence; but the references to the transcript are too general and vague to point out where the rulings complained of *122maybe found. From a general examination of the transcript we discover no material errors on this score.
It was, no doubt, somewhat difficult for the jury in this case to discover the real facts, but the case was fairly put to them, and we see no reason to disturb their verdict.
Judgment and order affirmed.
Sharpstein, J., and Thornton, J., concurred.
Hearing in Bank denied.